 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4    CHRISTOPHER EDWARD PIGEON,                         Case No. 2:19-cv-00710-APG-BNW
 5                       Petitioner,                     ORDER
 6           v.
 7    STATE OF NEVADA, et al.,
 8                       Respondents.
 9

10          Christopher Edward Pigeon, who is in custody at the Ely State Prison, has submitted what

11   I construe as a petition for a writ of habeas corpus under 28 U.S.C. § 2254. Pigeon filed this

12   action in the unofficial southern division of the court, but he is proceeding pro se and he is

13   incarcerated in the unofficial northern division of the court. Under Local Rule LR IA 1-8(a), a

14   pro se inmate must proceed in the unofficial division of the court in which the inmate is held

15   when the matter is commenced.

16          I THEREFORE ORDER that the above-entitled action is hereby transferred to the

17   unofficial northern division of this court for all further proceedings. The clerk of the court shall

18   transfer and reopen this matter as a new action under a new docket number in the northern

19   division and the present action under the present docket number shall be closed, without prejudice

20   to Mr. Pigeon regarding any federal limitation period and filing fee.

21          DATED: October 31, 2019.
22                                                                 ______________________________
                                                                   ANDREW P. GORDON
23                                                                 United States District Judge
24

25

26

27

28
                                                        1
